Case 1:15-cr-00379-PKC Document 378 Filed 09/10/21 Page 1 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

eee eae OK
UNITED STATES OF AMERICA PROTECTIVE ORDER
- We. $5 15 Cr. 379 (PKC)
OTTO SALGUERO MORALES, and
RONALD SALGUBRO PORTILLO,
Defendants.
Ree ee ee eee ee x
HON. P. KEVIN CASTEL, District Judge:
1. WHEREAS, OTTO SALGUERO MORALES and RONALD SALGUERO

PORTILLO, (the “Defendants”}) have certain rights under the United
States Constitution, federal statutes, and the Federal Rules of
Criminal Procedure, to pre-trial discovery;

2. WHEREAS, the Government recognizes its obligation
to provide such discovery materials to the Defendants, consistent
with safety considerations and the confidentiality of ongoing
investigations;

3. WHEREAS, the discovery materials that the
Government has provided and intends to provide to the Defendants
contain certain materials that, if disseminated to third parties,
could, among other things, implicate the safety of others,
including by revealing the identities of individuals cooperating
with law enforcement, and impede ongoing investigations;

4. TT IS HEREBY ORDERED that, pursuant to Federal Rule

 

 
Case 1:15-cr-00379-PKC Document 378 Filed 09/10/21 Page 2 of 4

of Criminal Procedure 16(d) and subject to the additional
limitations set forth below, the discovery materials provided by
the Government to counsel for the Defendants (“Defense Counsel”),
and discovery materials provided in the future, shall not he
further disseminated by the Defendants or Defense Counsel to any
individuals, organizations, or other entities, other than members
of the Defendants’ own defense team (limited to: co-~counsel,
paralegals, investigators, translators, litigation support
personnel, secretarial staff, and the Defendants};

5. IT IS FURTHER ORDERED that the discovery materials
may not be provided to any foreign persons or entities (even if
such persons or entities are members of a defense team) and may
not be transmitted outside of the United States for any purpose;

6. IT IS FURTHER ORDERED that each of the individuals
to whom disclosure of the discovery materials is made shall be
provided a copy of this Protective Order by Defense Counsel and
will be advised by Defense Counsel that he or she shali not further
disseminate or discuss the materials and must follow the terms of
this Protective Order;

VT. IT IS PURTHER ORDERED that Defense Counsel may seek
authorization of the Court, with notice to the Government, to show

(but not provide copies of) certain specified discovery materials

 

 
Case 1:15-cr-00379-PKC Document 378 Filed 09/10/21 Page 3 of 4

to persons whose access to discovery materials is otherwise
prohibited by the preceding paragraphs, if it is determined by the
Court that such access is necessary for the purpose of preparing
the defense of the case;

8. IT TS FURTHER ORDERED that all discovery materials
are to be provided to the Defendants, and used by Defense Counsel,
solely for the purpose of allowing the Defendants to prepare their
defenses to the charges in Indictment S5 1i5 Cr. 379 (PKC), and
that none of the discovery materials produced by the Government to
the Defendants shall be disseminated to any other third party in
a manner that is inconsistent with the preceding paragraphs;

9, [TT IS FURTHER ORDERED that, at the conclusion of
this case, Defense Counsel shall return to the Government all
copies of the discovery materials provided in this case;

10. It IS FURTHER ORDERED that nothing in this
Protective Order prohibits the media from requesting copies of any
items that are received by the Court as public exhibits at a

hearing, trial, or other proceeding; and

 

|
|!
|
|
|
|
i

 
Case 1:15-cr-00379-PKC Document 378 Filed 09/10/21 Page 4 of 4

1i. IT IS FURTHER ORDERED that nothing in this
Protective Order shall preclude the Government from seeking a
further protective order pursuant to Rule 16(d) as to particular

items of discovery material.

Dated: ; * /V , 2021
New York, New York

EG.

THE HONORABLE ‘P. KEVIN CASTEL
United States District Judge
Southern District of New York

 

 
